DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Schultz-Amling et al. ("Acoustical Zooming Based on a Parametric Sound Field Representation," Audio Engineering Society, 128th Convention, London, UK, Paper 8120, May 22-25, 2010, pages 1-9) discloses a method for processing a spatial audio signal that represents an audio scene, wherein the spatial audio signal is controllable and associated with at least two viewing directions, the method comprising: receiving a focus direction and a focus amount; processing the spatial audio signal, comprising modifying the audio scene so as to control emphasis in, at least in part, a portion of the spatial audio signal in said focus direction according to said focus amount; and outputting the processed spatial audio signal, wherein the modified audio scene enables the emphasis in, at least in part, said portion of the spatial audio signal in said focus direction according to said focus amount.  
However, Schultz-Amling fails to teach the combination of a method for processing a spatial audio signal that represents an audio scene comprising one or more directional sound components and at least one ambient sound component, wherein the spatial audio signal is controllable and associated with at least two viewing directions, the method comprising: receiving a focus direction and a focus amount; processing the spatial audio signal, comprising modifying the audio scene so as to control emphasis in, at least in part, a portion of the spatial audio signal in said focus direction according to said focus amount, wherein controlling emphasis in the portion comprises increasing an amount of at least one directional sound component that is at least partially in the focus direction, of the one or more directional sound components, relative to at least one of:  another directional sound component that is away from the focus direction, or the at least one ambient sound component; and outputting the processed spatial audio signal, wherein the modified audio scene enables the emphasis in, at least in part, said portion of the spatial audio signal in said focus direction according to said focus amount.
Regarding independent claim 24, the prior art of record, Schultz-Amling discloses an apparatus for processing a spatial audio signal that represents an audio scene, wherein the spatial audio signal is controllable and associated with at least two viewing directions, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, which, when executed with the at least one processor, causes the apparatus to: receive a focus direction and a focus amount; process the spatial audio signal, comprising modifying the audio scene so as to control emphasis in, at least in part, a portion of the spatial audio signal in said focus direction according to said focus amount; and output the processed spatial audio signal, wherein the modified audio scene enables the emphasis in, at least in part, said portion of the spatial audio signal in said focus direction according to said focus amount.  
However, Schultz-Amling fails to teach the combination of an apparatus for processing a spatial audio signal that represents an audio scene comprising one or more directional sound components and at least one ambient sound component, wherein the spatial audio signal is controllable and associated with at least two viewing directions, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, which, when executed with the at least one processor, causes the apparatus to: receive a focus direction and a focus amount; process the spatial audio signal, comprising modifying the audio scene so as to control emphasis in, at least in part, a portion of the spatial audio signal in said focus direction according to said focus amount, wherein controlling emphasis in the portion comprises increasing an amount of at least one directional sound component that is at least partially in the focus direction, of the one or more directional sound components, relative to at least one of:  another directional sound component that is away from the focus direction, or the at least one ambient sound component; and output the processed spatial audio signal, wherein the modified audio scene enables the emphasis in, at least in part, said portion of the spatial audio signal in said focus direction according to said focus amount.  The distinct features, as disclosed in independent claims 1 and 24 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654